Citation Nr: 9911026	
Decision Date: 04/21/99    Archive Date: 04/30/99

DOCKET NO.  95-27 594	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Boston, Massachusetts



THE ISSUE

Entitlement to an effective date earlier than December 17, 
1993, for the assignment of a total compensation rating based 
on individual unemployability.  



REPRESENTATION

Appellant represented by:	Shirley M. Foley, Attorney



WITNESS AT HEARINGS ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The veteran served on active duty from December 1965 to 
September 1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1994 RO rating decision.  



FINDINGS OF FACT

1.  On August 7, 1990, the veteran reopened his claim of 
service connection for multiple sclerosis by submitting 
medical evidence.  

2.  In a decision promulgated in July 1993, the Board granted 
service connection for multiple sclerosis.  

3.  In a rating decision of August 1993, the RO implemented 
the Board decision and assigned compensation benefits for the 
service-connected multiple sclerosis effective on August 7, 
1990.  

4.  In a rating decision of December 1993, the RO increased 
the combined compensation rating for the service-connected 
multiple sclerosis to 80 percent, effective on August 7, 
1990.  

5.  In December 1993, the veteran filed an initial 
application for increase compensation based on 
unemployability.  

6.  The veteran is shown to have been likely precluded from 
securing and following substantially gainful employment due 
to his service-connected multiple sclerosis since 1990.  



CONCLUSION OF LAW

An earlier effective date of August 7, 1990 for the 
assignment of a total compensation rating based on individual 
unemployability is warranted.  38 U.S.C.A. §§ 5107, 5110, 
5111, 7104 (West 1991 and Supp. 1998); 38 C.F.R.§  3.400 
(1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking an effective date prior to December 
17, 1993, for the assignment of a total compensation rating 
based on individual unemployability.  He has presented a 
well-grounded claim, which is a claim that is plausible, as 
required by 38 U.S.C.A. § 5107(a).  The VA, in turn, has 
assisted the veteran in fully developing the facts relevant 
to his claim as required by 38 U.S.C.A. § 5107(a).

The RO had previously denied the veteran's claim of service 
connection for multiple sclerosis in December 1983 and July 
1986 because he had failed to appear for scheduled VA medical 
examinations.  

On August 7, 1990, the veteran submitted private medical 
records regarding treatment for multiple sclerosis.  In an 
October 1990 letter, the RO requested that the veteran 
specify the disability for which he was seeking service 
connection.  In November 1990, the veteran replied that he 
was seeking service connection for multiple sclerosis.  

In August 1991, the RO denied service connection for multiple 
sclerosis.  The veteran's attorney stated that the veteran 
was "100 percent disabled and unable to work" in 
correspondence received in September 1991.  

In a July 1993 decision, the Board granted service connection 
for multiple sclerosis.  In August 1993, the RO assigned a 30 
percent rating for service-connected multiple sclerosis on 
August 7, 1990.  

In a December 1993 decision, the RO assigned an 80 percent 
combined evaluation for the service-connected multiple 
sclerosis, effective on August 7, 1990, rated as follows: 
weakness of the right upper extremity, as 30 percent 
disabling; right homonymous hemianopsia, as 30 percent 
disabling; bowel incontinence, as 30 percent disabling; 
bladder incontinence, as 20 percent disabling; weakness of 
the right lower extremity, as 10 percent disabling, weakness 
of the left lower extremity 10 percent disabling; and 
impotency, as zero percent disabling.  

On December 17, 1993, the veteran submitted an initial VA 
Form 21-8940, application for increased compensation based on 
unemployability.  He stated that he had been unable to 
continue employment as a carpenter in 1990 due to his 
multiple sclerosis.  

In an October 1994 decision, the RO granted a total 
compensation rating based on individual unemployability 
effective on December 17, 1993, the date determined to have 
been when the veteran's application for increased 
compensation based on unemployability was received.  

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on a reopened 
claim after final disallowance will be the date of receipt of 
claim, or date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

The effective date of the award of an increase in disability 
compensation is the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
claim is received within 1 year from such date otherwise, 
date of receipt of claim.  38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400(o)(2).  

The veteran and his attorney are shown to have continuously 
argued that he had been unable to work due to multiple 
sclerosis since July 1990.  

The symptomatology manifested by the veteran's multiple 
sclerosis, weakness of the extremities, bowel and bladder 
incontinence, and right homonymous hemianopsia, documented by 
both private and VA physicians, since the veteran has been in 
receipt of service connection, has been determined by the RO 
to have precluded him from performing substantially gainful 
employment since December of 1993.  

The Board further finds that the veteran has continuously 
prosecuted his appeal for increase compensation since the 
initial rating actions which undertook to evaluate his 
service-connected multiple sclerosis.  The veteran's attorney 
has stated that the veteran was "100 percent disabled and 
unable to work" in correspondence received in September 
1991.  Submitted records from the Social Security 
Administration also report that the veteran had been 
determined to have been prevented from doing substantially 
gainful work in July 1991.  

As the Board finds that the veteran was likely rendered 
unemployable due to multiple sclerosis at the time he had 
filed his reopened claim of service connection on August 7, 
1990, the total compensation rating based on individual 
unemployability should be assigned effective from that date.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(2).  





ORDER

An effective date of August 7, 1990, for the assignment of 
the total compensation rating based on individual 
unemployability is granted, subject to the regulations 
governing the payment of VA monetary benefits.  



		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals



 

